FILED
                             NOT FOR PUBLICATION                            MAY 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PEDRO MANUEL LAMADRID-                           No. 13-71821
CASTILLO,
                                                 Agency No. A201-174-611
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Pedro Manuel Lamadrid-Castillo, a native and citizen of Peru, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Mohammed v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part

the petition for review.

      The BIA did not abuse its discretion in denying Lamadrid-Castillo’s motion

to reopen as untimely, where he filed the motion more than 11 months after his

final order of removal, see 8 C.F.R. § 1003.2(c)(2) (a motion to reopen must be

filed within 90 days of a final order of removal), and failed to establish materially

changed country conditions to qualify for the regulatory exception to the filing

deadline, see id. § 1003.2(c)(3)(ii), or ineffective assistance of counsel warranting

equitable tolling of the filing deadline, see Avagyan v. Holder, 646 F.3d 672, 679-

80 (9th Cir. 2011) (equitable tolling is available to an alien who is prevented from

timely filing a motion to reopen due to deception, fraud or error, as long as the

alien exercises due diligence in discovering such circumstances).

      To the extent Lamadrid-Castillo contends the BIA erred in declining to

invoke its sua sponte authority to reopen proceedings, we lack jurisdiction to

consider that claim. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th

Cir. 2011) (this court lacks jurisdiction to review the agency’s sua sponte

determinations).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     13-71821